                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 CHRISTOPHER MEADOWS,                             )         CASE NO. 5:18-cv-1087
                                                  )
                          PETITIONER,             )         JUDGE SARA LIOI
                                                  )
 vs.                                              )         MEMORANDUM OPINION
                                                  )
 WARDEN ED SHELDON,                               )
                                                  )
                          RESPONDENT.             )


       Before the Court is the Report and Recommendation (“R&R”) of a magistrate judge with

respect to the above-entitled petition for writ of habeas corpus. (Doc. No. 16.) The R&R

recommends dismissal of the petition in its entirety because it is time-barred or, in the alternative,

procedurally defaulted.

       Under 28 U.S.C. § 636(b)(1)(C):

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made. [. . .]

       The R&R was filed on January 2, 2020, and was sent to petitioner that same day by regular

mail. As of the date of this order, no objections have been filed, no extension has been requested,

and no mail has been returned as undeliverable.

       The failure to file written objections to a magistrate judge’s report and recommendation

constitutes a waiver of a de novo determination by the district court of an issue covered in the

report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985), reh’g denied, 474

U.S. 1111 (1986); see United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
       The Court has reviewed the magistrate judge’s R&R and accepts the same. Accordingly,

the Court denies the petition in its entirety for the reasons set forth in the R&R. Further, the Court

certifies that an appeal from this decision could not be taken in good faith and that there is no basis

upon which to issue a certificate of appealability. 28 U.S.C. §§ 1915(a)(3), 2253(c); Fed. R. App.

P. 22(b).



       IT IS SO ORDERED.

 Dated: January 27, 2020
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
